Williard Bartlett, J.:
The learned judge at Special Term characterized this complaint as a rigmarole. If it was ■ justly subject to criticism in its original form, it has hardly been improved by the effect of the order under review. As drawn by the pleader it was at least intelligible, though perhaps not artistic; as left by the court at Special Term it is meaningless. After striking out all allegations as to what representations were made by the defendant to the plaintiff, the court has allowed the averment to stand to the effect “ that the aforesaid statements by defendant to plaintiff and each of them were and were well known to defendant to be false and untrue.” There is nothing left in the preceding part of the complaint to which this averment can refer. The power conferred by section 545 of the Code of Civil Procedure to strike out irrelevant or redundant matter could not have been intended to extend so far as to produce such an extraordinary pleading as its exercise has effected in the present case. If the complaint states even the semblance of' a cause of action, that semblance may not be destroyed by striking out matter under this section. (See Hagerty v. Andrews, 94 N. Y. 195.) Allegations in.a pleading should not be stricken out as irrelevant or redundant, when the portions left consist of allegations which, standing alone, are unintelligible. (See Collins v. Coggill, 7 Robt. 81.)
The order should be reversed, except so far as it strikes out the last allegation of paragraph VI of the complaint, which has no relevancy to the cause of action attempted to be set out, either as matter of pleading or matter of evidence.
All concurred.
Order modified in accordance with the opinion of Bartlett, J., and as modified affirmed, without costs.